            Case 3:20-cv-00088-AC      Document 20       Filed 08/25/21     Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



JEFFREY R.,                                         Case No. 3:20-cv-00088-AC

                Plaintiff,                          ORDER

       v.

KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge John V. Acosta issued Findings and Recommendation in

this case on May 13, 2021. ECF 15. Judge Acosta recommended that this Court reverse the

Commissioner’s final decision and remand the case for an immediate calculation and award of

benefits.

       Under the Federal Magistrates Act (Act), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).



PAGE 1 – ORDER
          Case 3:20-cv-00088-AC          Document 20        Filed 08/25/21      Page 2 of 5




For those portions of a magistrate judge’s findings and recommendations to which neither party

has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

        The Commissioner filed timely objections, to which Plaintiff responded. The

Commissioner objects to Judge Acosta’s recommendation that the Court remand for an award of

benefits. Judge Acosta found that Plaintiff suffered skin lesions that met or equaled Listing 8.05

and that Plaintiff was therefore disabled. The Commissioner argues that Judge Acosta

improperly applied Ninth Circuit precedent that allows a court to credit-as-true improperly

rejected evidence and remand for benefits and that Judge Acosta failed to consider whether

Plaintiff met every requirement of Listing 8.05. The Court disagrees.

        The Commissioner first argues that Judge Acosta improperly reversed the second and

third steps in the credit-as-true doctrine. In the Ninth Circuit, the “credit-as-true” doctrine is

“settled” and binding on this Court. See Garrison v. Colvin, 759 F.3d 995, 999 (9th Cir. 2014).

The Court first determines whether the ALJ made a legal error. Dominguez v. Colvin, 808 F.3d

403, 407 (9th Cir. 2015). The Court then reviews the record as a whole to determine whether the




PAGE 2 – ORDER
         Case 3:20-cv-00088-AC          Document 20       Filed 08/25/21     Page 3 of 5




record is fully developed and free from conflicts and ambiguities. Id. Only if the record has been

fully developed and there are no outstanding issues left to be resolved does the district court

consider whether the ALJ would be required to find the claimant disabled on remand if the

improperly discredited evidence were credited as true. Id.; see also Treichler v. Comm’r of Soc.

Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014) (“[O]ur case law . . . requires us to assess

whether there are outstanding issues requiring resolution before considering whether to hold that

the claimant’s testimony is credible as a matter of law.”).

       Judge Acosta properly applied the credit-as-true doctrine. Judge Acosta began by

correctly describing the doctrine. See Findings & Recommendation (ECF 15) at 10-11. Judge

Acosta then considered whether the ALJ legally erred in evaluating whether Plaintiff met or

equaled Listing 8.05. See id. at 11-12. Next, Judge Acosta asked whether there were any

outstanding evidentiary issues and whether further proceedings would serve a useful purpose.

See id. at 12-13. Finally, only after concluding that further proceedings would serve no useful

purpose, see Treichler, 775 F.3d at 1105, did Judge Acosta consider whether, if the improperly

discredited evidence were credited as true, the ALJ would be required to find Plaintiff disabled.

See Findings & Recommendation (ECF 15) at 13-14.

       Judge Acosta correctly found that further proceedings would serve no useful purpose.

The ALJ had already held four hearings and issued two decisions, one of which was vacated by

the Appeals Council. It is not apparent to the Court what the record lacks after these four

hearings and two decisions. See Kelly v. Comm’r, Soc. Sec. Admin, 2018 WL 2007054, at *6 (D.

Or. Apr. 30, 2018) (“Indeed, the Court is considering this case for the second time on the same

record, which supports a finding that the record is fully developed.”). Moreover, because a




PAGE 3 – ORDER
          Case 3:20-cv-00088-AC          Document 20        Filed 08/25/21      Page 4 of 5




plaintiff is disabled when she meets a Listing, after the record is fully developed, there is little

purpose in further proceedings.

       The Commissioner next argues that Judge Acosta did not consider whether Plaintiff met

every requirement of Listing 8.05 because Judge Acosta evaluated neither whether Plaintiff’s

skin lesions caused a very serious limitation nor whether the lesions persisted for at least three

months, despite continuing treatment as prescribed. Again, the Court disagrees. At the outset, the

Court notes that Judge Acosta’s task was not to evaluate whether Plaintiff met a listing in the

first instance. Instead, in the final step of the credit-as-true analysis, Judge Acosta was required

to determine whether, if the improperly evaluated evidence were credited as true, the ALJ would

be required to find that Plaintiff is disabled. Judge Acosta found that the ALJ ignored evidence

of Plaintiff’s skin lesions spreading to new regions, despite improvements in other regions of

Plaintiff’s body and that the ALJ “cherry-picked” examples of improvement in Plaintiff’s

condition. Thus, if considering that evidence would compel the conclusion that Plaintiff is

disabled, then a remand for benefits is appropriate.

       Here, the evidence compels the conclusion that Plaintiff is disabled. The ALJ ignored

evidence that Plaintiff’s skin lesions caused a bloody stool, AR 615, that Plaintiff’s buttocks and

groin were tender and “pruritic,” AR 593, and that Plaintiff had “a lot of problems . . . in [the]

anal area” due to symptoms of his skins lesions that included “some weeping and pain in the anal

area.” AR 528. The medical records reveal that Plaintiff was making many trips to the

emergency room, sometimes seeking treatment as much as four times in a single month.

AR 589-92. As the ALJ stated, one “emergency room provider observed noted that Plaintiff had

the worst eczema they had ever seen.” AR 20. The evidence presented compels the conclusion

that Plaintiff’s skin lesions caused very serious limitations.




PAGE 4 – ORDER
         Case 3:20-cv-00088-AC          Document 20       Filed 08/25/21     Page 5 of 5




       The record also compels the conclusion that the lesions persisted for at least three months

despite treatment. Judge Acosta noted that “[m]edical records from December 2012[]

demonstrate Plaintiff had worsening skin lesions with flare ups in the prior six months.” Findings

& Recommendation (ECF 15) at 13 (emphasis added). Those lesions, Judge Acosta noted, “did

not resolve” by March 2013, more than three months later, despite treatment. Id. The

Commissioner argues that because no single lesion of Plaintiff’s persisted for three months,

Plaintiff cannot meet the listing. The Commissioner, however, offers no support for its lesion-by-

lesion approach and the Court does not find it persuasive. Finally, the Court notes that Plaintiff’s

treating physician, Frank Parker, M.D., whose opinion the ALJ erroneously afforded little

weight, opined that Plaintiff met Listing 8.05. The Court also has considered the Commissioner’s

remaining arguments and, after reviewing Judge Acosta’s Findings and Recommendation, the

Commissioner’s objections, Plaintiff’s response to those objections, and the entire administrative

record, the Court finds the Commissioner’s remaining arguments unpersuasive.

       The Court ADOPTS Judge Acosta’s Findings and Recommendation, ECF 15. The Court

REVERSES the Commissioner’s final decision and REMANDS for an immediate calculation

and award of benefits.

       IT IS SO ORDERED.

       DATED this 25th day of August, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 5 – ORDER
